DETAILED ACTION
This Office action is in response to the amendment filed 2/15/2021.
Allowable Subject Matter
Claims 1-2, 4, 6-9, 11-12, 14-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“An apparatus, comprising:
a first channel controller configured to provide a first channel using a first protocol; 
a second channel controller configured to provide a second channel using a second protocol that is different from the first protocol; and 
a physical interface coupled to the first channel controller and the second channel controller, the physical interface comprising: 
a set of address pins for an address and command bus coupled to the first channel controller and the second channel controller and shared by the first channel controller and the second channel controller; and 
at least a first address input coupled to the first channel controller and a second address input coupled to the second channel controller, and the first address input and the second address input are mapped to one shared pin of the set of address pins, 
wherein the first channel controller is configured to send an address or a command to the address and command bus during a first time slot via the set of address pins and the second channel controller is configured to send an address or a command to the address and command bus during a second time slot via the set of address pins.”


Claims 2, 4, and 6-9 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
Claim 11 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 12 and 14-16 depend upon claim 11, and thus, is allowable for at least the same reasons.
Claim 17 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 19-20 depend upon claim 17, and thus, is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/            Primary Examiner, Art Unit 2139